The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The first sentence of the specification should be updated with the status of the parent application as US Patent No. 10,899,543.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 5-6, it is not clear why the phrase “for gaining access” is repeated;
and lines 8-9, it is not clear what is meant by “transport the carrier from behind the carrier”. The phrase is not found in the written specification, and the drawings appear to show the carrier being transported from below rather than from behind. The claim will be interpreted accordingly.
The above also applies to independent claims 15 and 20.
Claim 5, it is not clear what is meant by “when the … doors are automatically closed”. Note this claim depends from claim 3, but only claim 4 recites that the doors are automatically closed. As such, the claim will be assumed to depend from claim 4.

Claim 10, it is not clear what is meant by “of each of the carrier”.
Claim 11, it is not clear what is meant by “the/a transporter”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites that “the access port is constructed and arranged to provide access to the products in the carrier”. It is not clear how this further limits claim 1, which recites “an access port for gaining access to products in the carrier”. It is inherent that an access port for allowing access to products therein would be “arranged and constructed to provide” such access. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12, 15, 16, 18 and 20, as best understood in light of the rejection under 35 U.S.C. 112 set forth above in par. 4, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (JP H11-56573).
Yoshida shows a system for collection of products, comprising:
a carrier 7 for carrying products 6;
a collection point 2 (generally, includes 17-19) at which a user of the system can remove products from the carrier, wherein the collection point comprises:
a counter 2a, 18 comprising an access port 17 for gaining access located at “a front of the counter”, as broadly claimed (note: the term is relative, and applicant has not set forth any spatial relationship among the recited elements that gives any specific definition of the term), for gaining access to products in the carrier,
the system further comprising: a transporter arrangement 16 for transporting the carrier to the collection point, wherein:
the transporter arrangement is constructed and arranged to automatically transport the carrier from [behind] below the carrier and below the counter to selectively present to the user the carrier via the access port; and
the access port is “constructed and arranged to inhibit removal of the carrier” through the access port, as broadly claimed (at least to some extent, see Fig. 2).

Re claim 3, the system further comprises one or more doors 19 in front of the counter that are arranged to be selectively opened and closed in order to selectively allow user access to at least one of the carrier or access port and to prevent access to the access port when the one or more doors are closed.
Re claim 12, the counter comprises a plurality of access ports, the access port being one of the plurality of access ports, wherein the carrier is one of a plurality of carriers, each access port being usable to gain access to at least one carrier of the plurality of carriers (Fig. 1).
Re claim 15, in generally the same manner described above with respect to claim 1, Yoshida discloses a system for collection of products, comprising:
a carrier for carrying products; a collection point at which a user of the system can remove products from the carrier; and a transporter arrangement for transporting the carrier to the collection point, wherein: the system is arranged to physically prevent removal of the carrier by the user from the collection point, wherein: the collection point comprises a counter comprising an access port for gaining access located at a front of the counter for gaining access to products in the carrier, wherein the transporter arrangement is constructed and arranged to automatically transport the carrier from [behind] below the carrier and below the counter to selectively present to the user the carrier via the access port.
Claims 16 and 18 are treated in the same manner as claims 3 and 12 above.

transporting a carrier of products to a collection point at which a user of the system can remove products from the carrier; allowing the user to remove the products from the carrier at the same time as physically inhibiting removal of the carrier by the user from the collection point, including:
arranging a transporter arrangement to automatically transport the carrier from [behind] below the carrier and below the counter to selectively present to the user the carrier via an access port;
automatically gaining access to products in the carrier by the access port for gaining access located at a front of the counter for gaining access; and
arranging the access port to inhibit removal of the carrier through the access port.

Claims 1, 2, 7, 8, 12, 13, 15, 18 and 20, as best understood in light of the rejection under 35 U.S.C. 112 set forth above in par. 4, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radwallner et al (US 9,026,243).
Radwallner shows a system for collection of products, comprising:
a carrier 2 for carrying products (note col. 1:39-46);
a collection point 4 at which a user 7 of the system can remove products from the carrier, wherein the collection point comprises:
a counter 56 comprising an access port 58 for gaining access located at a front of the counter for gaining access to products in the carrier, 

the transporter arrangement is constructed and arranged to automatically transport the carrier from [behind] below the carrier and below the counter to selectively present to the user the carrier via the access port; and
the access port is constructed and arranged to inhibit removal of the carrier through the access port (see Figs. 2-3, col. 11:49-53, and col. 17:40-44).
Re claim 2 (to whatever extent the claim limitation may further define claim 1), the access port is constructed and arranged to provide access to the products in the carrier.
Re claim 7, as indicated in the above-noted passage at col. 17:40-44, a dimension across an opening defined by the access port is smaller than a corresponding dimension of an opening of the carrier via which the products are removable from the carrier.
Re claim 8, a shape of the opening of the access port is substantially the same as a shape of the opening of the carrier.
Re claims 12 and 18, the counter comprises a plurality of access ports (Fig. 2), the access port being one of the plurality of access ports, wherein the carrier is one of a plurality of carriers, each access port being usable to gain access to at least one carrier of the plurality of carriers.
Re claim 13, the system comprises a plurality of collection points 4 (Fig. 1); the transporter arrangement comprises a plurality of first transporters, one for each collection point, each first transporter being able to receive and transport one or more 
Claims 15 and 20 are treated in generally the same manner as claim 1 above.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Ishino (JP  2011-193906).
Re claims 9 and 19, Yoshida shows the transporter arrangement to comprise a first transporter 16 able to receive and transport one or more carriers 7 including the carrier from a location, and upon receipt of the carrier at the collection point from the location, the first transporter is configured to slide the carrier laterally across the collection point and under the counter, in order to selectively present to a user [one or more of] the carrier via the access port.
However, Yoshida does not show explicitly disclose that the location is external to the counter and the collection point.
Ishino shows a similar collection system wherein products 10 in carriers 13 are transported by a transporter arrangement 14 along a counter 2 to a user of the system at a collection point 6/7. The transporter arrangement moves from one location at a first side of the counter, along the counter and through a second side of the counter to a location 1 which is external to the second side of the counter and the collection point.
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the apparatus of Yoshida such that the location from which the first transporter received and transported the carrier was external to the counter and the collection point, as shown by Ishino, so that the carrier(s) could travel in a continuous loop to and from the collection point.
Re claim 10, Yoshida shows that at least a part of the first transporter and/or counter is shaped and/or sized to inhibit lateral movement and/or rotation of [each of] the carrier.
. 

Claims 3-6, 9-11, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Radwallner et al in view of Fair (WO 02/16233).
Re claims 3 and 16, Radwallner does not disclose one or more doors in front of the counter that are arranged to be selectively opened and closed in order to selectively allow user access to at least one of the carrier or access port and to prevent access to the access port when the one or more doors are closed.
Fair shows a storage system having collection points 2, 3 at which products 36, 37 in carriers 11 may be removed by a user via an access port, including a transporter arrangement 4-6 for transporting the carrier(s) to the collection point(s), wherein doors 9, 10 are arranged to be selectively opened and closed in order to selectively allow user access to at least one of the carrier or access port and to prevent access to the access port when the doors are closed.
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the apparatus of Radwallner by providing one or more doors in front of the counter that were arranged to be selectively opened and closed in order to selectively allow user access to at least one of the carrier or access port and to prevent access to the access port when the one or more doors were closed, as suggested by Fair, so that only authorized persons could access the products in the carriers, thereby increasing security and/or safety of the system.

Re claim 5, Fair further discloses that the transporter arrangement may take different forms than that shown in the figures, including movement of the carriers in a horizontal instead of vertical plane (page 10:9-18). As such, a lateral sliding movement of the transporter arrangement relative to the collection point when the doors were automatically closed would have been obvious in light of Fair’s specific teaching of such horizontal movement as an alternative to vertical movement.
Re claim 6, when modified in the manner above, the access port would obviously be constructed and arranged to expose another carrier under the counter at the access port, and the one or more doors would automatically be opened by the system to expose a product in the other carrier through the access port in response to a movement of the other carrier under the counter.
Re claims 9 and 19, Radwallner discloses that the transporter arrangement comprises a first transporter able to receive and transport one or more carriers including the carrier from a location external to the counter and the collection point (Figs. 1-2), and upon receipt of the carrier at the collection point from the external location, the first transporter is configured to move the carrier to the collection point and under the 
Re claim 10, Radwallner discloses that at least a part of the first transporter and/or counter is shaped and/or sized to inhibit lateral movement and/or rotation of [each of] the carrier, at least to some extent.
Re claim 11, as noted in par. 9 above with respect to claim 13, Radwallner discloses the transporter arrangement to comprise a second transporter 12 arranged to transport the carrier from and/or to a carrier storage 10, and/or transport the carrier to and/or from the first transporter associated with and/or forming part of the collection point.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Evans and Lossov show product collection systems wherein barriers or doors may be selectively opened and closed to allow or prevent removal of products from the system as appropriate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

2/10/22